Citation Nr: 0916240	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  04-16 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Chapter 35 educational assistance benefits in the amount of 
$1,446.34, to include the preliminary issue of the validity 
of the debt.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to January 
1969.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In an earlier August 2000 rating decision the Winston-Salem 
RO awarded the Veteran's widow, the appellant, service 
connection for the cause of the Veteran's death and 
eligibility to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, with a delimiting 
date of September 11, 2010.  

In a May 2004 VA Form 9, the appellant requested a hearing on 
appeal before a Veterans Law Judge at the RO (Travel Board 
hearing).  But she failed to appear for a Travel Board 
hearing scheduled in November 2004.  As the appellant has 
neither submitted good cause for failure to appear nor 
requested to reschedule the hearing, the request for a 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) 
(2008).

The Board remanded this case in October 2005 for further 
development.  


FINDINGS OF FACT

1.  The appellant was paid at the full-time rate (12 credit 
hours) for enrollment in an approved educational program at 
Lenoir Community College from August 15, 2001 to December 14, 
2001, and from January 7, 2002 through May 13, 2002.

2.  The appellant was in fact only enrolled at the 3/4 rate (11 
credit hours) for the above semesters at Lenoir Community 
College.

3.  An overpayment of Chapter 35 benefits in the amount of 
$1,446.34 was created and assessed against the appellant, 
representing the difference between the full-time rate paid 
to her and the 3/4 rate that she was entitled to receive for 
the semesters from August 15, 2001 to December 14, 2001, and 
from January 7, 2002 through May 13, 2002.

4.  This overpayment was created because the appellant was 
receiving educational benefits to which she was not entitled.

5.  The overpayment was not the result of sole VA 
administrative error; moreover, the appellant's failure to 
act contributed to the creation of the debt.

6.  There is no evidence of fraud, misrepresentation, or bad 
faith on the appellant's part in the creation of this debt.  

7.  Recovery of the overpayment by VA would not be against 
equity and good conscience.  


CONCLUSIONS OF LAW

1.  The overpayment of Chapter 35 educational assistance 
benefits in the amount of $1,446.34 was not based upon sole 
VA administrative error, such that the debt was valid and the 
overpayment was properly created.  38 U.S.C.A. §§ 5112, 5302 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 1.911(c)(1), 1.956, 
1.962, 3.500 (2008).

2.  Recovery of the overpayment of Chapter 35 educational 
assistance benefits, in the calculated amount of $1,446.34, 
would not be against equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), imposes obligations on VA in terms of its 
duties to notify and assist claimants.  But the VCAA is not 
applicable to claims for waiver of recovery of overpayment.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  See also 
Lueras v. Principi, 18 Vet. App. 435 (2004) (the VCAA does 
not apply to a waiver).  Thus, any discussion as to VCAA 
compliance is not required. 

Although the VCAA does not apply, the Board sees that the RO 
nonetheless notified the Appellant of the relevant regulation 
in its March 2004 statement of the case (SOC).  Further, the 
appellant was sent an August 2002 Debt Management Center 
(DMC) letter, which notified her of the amount of her debt 
and informed of her appellate rights - including her right 
to a hearing.  Moreover, the Committee's letters throughout 
the appeal provided her with information and analysis 
regarding the specifics of obtaining a waiver of recovery of 
this debt.  She has not identified any additional evidence 
that needs to be obtained.  She has provided written 
statements in support of her claim, as well as financial 
information.  So she has been appropriately notified of the 
governing regulation and given the opportunity to submit any 
additional evidence she might have to support her waiver 
request.  The Board is also satisfied as to substantial 
compliance with its October 2005 remand directives.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Board will 
address the merits of her request.

Governing Law and Regulations

The law provides that educational assistance under Chapter 35 
shall be paid only for the period of an eligible person's 
enrollment in, and pursuit of, an educational program.  38 
U.S.C.A. § 3680(a) (West 2002).  Educational assistance is 
available to the surviving spouse of a Veteran who died as 
the result of a service-connected disability.  38 U.S.C.A. §§ 
3500, 3501(a)(1)(B) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2008).  Consequently, in the present case, as a 
surviving spouse, the appellant is clearly eligible for 
Dependants' Educational Assistance.  

An overpayment is created when VA determines that a 
beneficiary or payee has received monetary benefits to which 
he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.962.  An overpayment may arise from virtually any 
benefits program administered pursuant to VA law, including 
pension, compensation, dependency and indemnity compensation 
(DIC), educational assistance benefits and subsistence 
allowance, insurance benefits, burial and plot allowances, 
clothing allowance, and automobile or other conveyance and 
adaptive equipment allowances.  38 C.F.R. § 1.956(a).  
Whenever an overpayment has been made to an eligible person 
for Dependents' Educational Assistance benefits, the amount 
of such overpayment shall constitute a liability of such 
eligible person to the United States. 38 U.S.C.A. § 3685(a) 
(West 2002).  Overpayments created by the retroactive 
discontinuance of compensation benefits will be subject to 
recovery by the government unless waived.  38 C.F.R. § 3.660 
(2008).  

A request for waiver of indebtedness must be made within 180 
days following the date of notice of the indebtedness issue 
by VA to the debtor.  38 C.F.R. § 1.962(b)(2). 

The preliminary issue of the validity of a debt is a 
threshold determination that must be made prior to a decision 
on a request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the 
amount or existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the same 
time.  See 38 C.F.R. § 1.911(c)(1) (2008); see also 
VAOPGCPREC 6-98.  The propriety and amount of the overpayment 
at issue are matters that are integral to a waiver 
determination.  See Schaper, 1 Vet. App. at 434.

In order for the Board to determine that the overpayment was 
not properly created, such that the debt was not valid, it 
must be established that the appellant was legally entitled 
to the benefits in question or, if there was no legal 
entitlement, then it must be shown that VA was solely 
responsible for the appellant being erroneously paid 
benefits.  Administrative errors include all administrative 
decisions of entitlement, whether based upon mistake of fact, 
misunderstanding of controlling regulations or instructions, 
or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 
Fed. Reg. 27757 (1990).  Sole administrative error connotes 
that the appellant neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
appellant's actions nor his or her failure to act must have 
contributed to payment pursuant to the erroneous award.  38 
U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.500(b)(2) (2008); Jordan v. Brown, 10 Vet. App. 
171 (1997) (sole administrative error is not present if the 
payee knew, or should have known, that the payments were 
erroneous).  Thus, a finding of sole administrative error 
requires not only error on the part of VA, but that the 
beneficiary is unaware that the payments are erroneous.

The United States Court of Appeals for Veterans Claims 
(Veterans Court) noted that, "[s]tated another way, when an 
overpayment has been made by reason of an erroneous award 
based solely on administrative error, the reduction of that 
award cannot be made retroactive to form an overpayment debt 
owed to VA from the recipient of the erroneous award."  
Erickson v. West, 13 Vet. App. 495, 499 (2000).

Any indication of fraud, misrepresentation of a material 
fact, or bad faith on the part of any person having an 
interest in waiver of recovery of the overpayment will 
preclude waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.962(b), 1.963(a), 1.965(b).  An indication of either 
"fraud, misrepresentation or bad faith" on the part of the 
Appellant is found, a waiver is automatically precluded, and 
the principles of "equity and good conscience" will not 
even be considered or analyzed.  See 38 C.F.R. § 1.963(a).  
"Bad faith" refers to "unfair or deceptive dealing by one 
who seeks to gain thereby at another's expense."  38 C.F.R. 
§ 1.965(b)(2).  Although not undertaken with actual 
fraudulent intent, conduct by a claimant with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and with resulting loss to the Government is 
required for a showing of bad faith.  Id.

Also, there shall be no recovery of overpayment of VA 
benefits if it is determined that recovery would be against 
"equity and good conscience."  38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.962.  The standard "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  
The decision reached should not be unduly favorable or 
adverse to either side.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
Appellant and the Government.  38 C.F.R. § 1.965.    

In making this determination, consideration is given to the 
following elements, which are not intended to be all-
inclusive:  (1) Fault of the debtor (where actions of the 
debtors contribute to the creation of the debt); (2) 
balancing of faults (weighing fault of the debtor versus the 
fault of VA); (3) undue hardship (whether collection would 
deprive the debtor or family of basic necessities); (4) 
defeat the purpose (whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended); (5) unjust enrichment (failure to make restitution 
would result in unfair gain to the debtor); (6) changing 
position to one's detriment (reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation).  38 C.F.R. § 1.965.  

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must 
consider all the specifically enumerated elements applicable 
to a particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  Jordan 
v. Brown, 10 Vet. App. 171 (1997).

Pertinent Facts

In an August 2000 rating decision the RO awarded the 
appellant service connection for the cause of the Veteran's 
death and eligibility to Chapter 35 Dependents' Educational 
Assistance.  

In June 2001, the VA received an enrollment certification for 
the appellant from Lenoir Community College at the full-time 
rate (12 credit hours) for the fall semester from August 15, 
2001 to December 14, 2001, as well as for the spring semester 
from January 7, 2002 through May 13, 2002. 

In June 2002, the VA received a notice of change in 
enrollment status from Lenoir Community College retroactively 
reducing the appellant's credit hours to the 3/4 rate (11 
credit hours) for the previous fall semester from August 15, 
2001 to December 14, 2001, and for the previous spring 
semester from January 7, 2002 through May 13, 2002.

In August 2002, the VA's Debt Management Center (DMC) sent a 
notice of overpayment of Chapter 35 educational benefits in 
the amount of $1,446.34 to the appellant, a debt she had to 
repay.  The overpayment amount of $1,446.34 represented the 
difference between the full-time rate paid to her and the 3/4 
rate that she was entitled to receive during the spring and 
fall semesters. 

In September 2002, the appellant requested a waiver of this 
overpayment.  She also submitted an accompanying Financial 
Status Report (FSR, VA Form 20-5655).

In April 2003, the Committee denied the Appellant's waiver 
request.  The Committee held that although there was no 
indication of fraud, misrepresentation, or bad faith on 
behalf of the appellant, recovery of the overpayment by the 
VA would still not be against equity and good conscience.  
This denial was confirmed in the March 2004 SOC.  The 
appellant subsequently perfected the appeal to the Board.  
The Committee reasoned the appellant should have known by the 
exercise of reasonable care she was not entitled to payment 
for a class she did not enroll in.    

In July 2008, the VA sent a paid and due audit to the 
appellant detailing how the overpayment was calculated.  This 
document was also associated with the claims folder.  

Analysis - Validity of the Debt

The appellant has raised the issue of the validity of the 
debit in question.  See Schaper, supra.  She maintains that 
the overpayment was the result of administrative error on the 
part of the VA representative at Lenoir Community College.  
She believes she had turned in all the proper paperwork to 
the VA representative at Lenoir Community College, namely the 
number of classes and the hours that she had registered for, 
and was presently taking.  She added that the VA 
representative at Lenoir Community College at one point 
actually apologized for the stress that she had caused the 
appellant.  The claimant stated that she did not certify the 
credit hours herself; rather the certification came from the 
Lenoir Community College's Education Officer.  See March 2003 
appellant statement; May 2004 substantive appeal; and August 
2008 appellant statement.  There is no indication she 
disputes the actual amount of the debt - $1,446.34 confirmed 
by the July 2008 audit.  Nonetheless, the Board should 
initially address whether the creation of the debt at issue 
was proper.  

In July 2008, the Committee determined that the VA had fully 
recouped the overpayment of $1,446.34.  However, in 
accordance with Franklin v. Brown, 5 Vet. App. 190, 193 
(1993), the Board will consider waiver of the entire 
overpayment.  In this regard, any portion of an indebtedness 
resulting from participation in benefits programs 
administered by VA which has been recovered by the U.S. 
Government from the debtor may still be considered for 
waiver.  38 C.F.R. § 1.967(a) (2008).  If a waiver is 
granted, any amount recouped will be returned to the 
claimant.  See Franklin, supra.  

It is initially worth noting that the Appellant's September 
2002 waiver request was timely, as it was submitted within 
180 days of the August 2002 notice of indebtedness sent by 
the DMC.  See 38 C.F.R. § 1.962(b)(2).  Although the actual 
DMC letter is not present in the claims folder, a July 2008 
computer printout from the Centralized Account's Receivable 
Online System (CAROLS) confirmed the DMC letter was sent to 
the appellant in August 2002.  

Turning to the initial question of whether the overpayment at 
issue was validly created, in this case, the appellant was 
clearly paid educational assistance to which she was not 
entitled.  That is, she was paid for classes at the full-time 
rate (12 credit hours) for the time periods from August 15, 
2001 to December 14, 2001 and from January 7, 2002 through 
May 13, 2002, when in actuality she only took classes at the 
3/4 rate (11 credit hours).  Thus, she was paid for an extra 
credit hours she was not entitled to.  This payment in the 
amount of $1,446.34 represented an overpayment of education 
benefits.  

The evidence of record does not show that the overpayment was 
the result of sole VA administrative error.  In order for the 
overpayment to be considered the result of sole 
administrative error, and for the appellant to consequently 
not be liable for the debt, the appellant must not have 
known, or should have known, that the payments were 
erroneous.  Here, in June 2001, the VA received an enrollment 
certification for the appellant from Lenoir Community College 
at the full-time rate (12 credit hours) for the fall semester 
from August 15, 2001 to December 14, 2001, as well as for the 
spring semester from January 7, 2002 through May 13, 2002.  
There is no written evidence showing the VA was aware the 
appellant was actually enrolled for 11 credits at the 3/4 
rate during these two semesters until the VA received a June 
2002 notice of change of enrollment status, after the 
payments had already been made.  The appellant has submitted 
no written evidence demonstrating her contention that she 
informed VA personnel of her decision to enroll at the 3/4 
rate before either semester.  As such, there is insufficient 
evidence of sole administrative error on behalf of the VA.  
The appellant should also have known it was improper to 
accept payment at the full-time of rate for 12 credits when 
she was only taking 11 credits.  By the exercise of 
reasonable care she should have known she was not entitled to 
payment for a class beyond the last date of enrollment in 
that class.    

She does not dispute that she received this additional money, 
and she also has never disputed the amount of indebtedness 
$1,446.34.  The law is clear that the purpose of the VA 
educational assistance programs is to provide for the pursuit 
of education, and in this case, the appellant received 
benefits for education that she did not pursue.  In view of 
the finding that the overpayment was not the result of sole 
administrative error on the part of VA, the Board finds that 
the RO's decision to attempt to recover the $1,446.34 was 
proper and that the debt is a valid debt to VA.  38 U.S.C.A. 
§ 5112(b) (9), (10) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.500(b)(2) (2008); Jordan v. Brown, 10 Vet. App. 171 (1997).  

Analysis - Waiver of Overpayment

The Appellant is seeking waiver of recovery of overpayment of 
her Chapter 35 educational benefits in the original 
calculated amount of $1,446.34.  She asserts waiver on 
several grounds.  She indicates that, due to financial 
hardship, she is unable to repay this debt.  She also 
believes it is the VA representative's fault at Lenoir 
Community College for failing to process the proper paperwork 
the appellant provided.  The appellant indicates she did 
certify her enrollment at the full-time rate.  

The Board, like the Committee, does not find any indication 
of fraud, misrepresentation, or bad faith on the appellant's 
part that would preclude waiver.  38 U.S.C.A. § 5302(c); 38 
C.F.R. §§ 1.962(b), 1.963(a), 1.965(b).  Her actions simply 
do not rise to this level.  There is no specific information 
that she purposely lied about the number of credits she 
ultimately was taking.  If anything, there is only evidence 
of willful ignorance.  Accordingly, the evidence of record 
does not clearly show fraud, misrepresentation, or bad faith 
on her part in the creation of the overpayment.

Therefore, the Board must determine whether recovery of the 
overpayment is against equity and good conscience.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  And the Board finds 
that such recovery is not against equity and good conscience, 
and that VA is entitled to recover its overpayment in the 
full amount of $1,446.34.

Specifically, with respect to fault of the debtor, there is 
no written evidence the appellant notified the VA of the 
inaccuracy of her educational award.  Although she says she 
informed a VA representative that she was enrolled only at 
the 3/4 rate, she has not submitted any written proof to 
verify her assertion, and she still accepted the additional 
VA benefits paid to her.  As discussed above, the appellant 
should also have known it was improper to accept payment at 
the full-time of rate for 12 credits when she was only taking 
11 credits.  By the exercise of reasonable care she should 
have known she was not entitled to payment for a class beyond 
the last date of enrollment in that class.  It was her 
actions, or rather, inaction, which caused the overpayment.  
Consequently, she bears significant fault for the creation of 
the overpayment.  

With respect to balancing of faults, upon notification of the 
overpayment in June 2002, there was reasonably prompt action 
by the VA in August 2002 to inform the appellant of the debt.  
There is no written evidence VA was notified that she was 
enrolled at the 3/4 rate until June 2002, subsequent to the 
payment of the education payments at issue.  Even if for sake 
of argument she had earlier submitted the correct paperwork 
to a VA representative showing enrollment at the 3/4 rate, 
she still accepted the additional VA benefits paid to her at 
the full-time rate.  As such, VA's fault, if at all present, 
is minimal in this case, especially in comparison to the 
appellant's. 

With respect to undue hardship, according to her most recent 
August 2008 FSR, the appellant's net income slightly exceeds 
her net expenses.  An April 2003 FSR reveals that previously 
her net expenses slightly exceeded her net income.  In any 
event, the most recent numbers show she actually has a small 
monthly surplus.  She also has $104,500 in assets by her own 
account.  Furthermore, she is currently employed.  Her debt 
of $1,446.34 has already been recouped by the VA.  No further 
repayment of her debt is necessary at this juncture.  
Although she alleges potential bankruptcy, there is no 
evidence of either a pending or a final determination of 
bankruptcy.  The Board acknowledges the appellant has a 
variety of outstanding personal loan and installment 
contracts for credit card debt, automobile loans, medical 
bills, home repairs, and cable television.  However, many of 
these bills are classified as consumer debt, not basic 
necessities.  The VA is entitled to the same consideration as 
other consumer creditors.  She has sufficient income to 
enable repayment of the debt to VA without resulting in 
deprivation of basic necessities.  So in view of the small 
monthly surplus, it is not shown that recovery of the 
overpayment has resulted in financial hardship upon her. 

With respect to defeating the purpose of VA benefits, the law 
is clear that the purpose of the VA educational assistance 
programs is to provide for the pursuit of education for 
surviving spouses so that they may support themselves and 
their family at a standard of living that the Veteran, but 
for his service-connected death, could have provided.  See 
38 U.S.C.A. § 3500.  And since the appellant erroneously 
received a certain sum of money, $1,446.34, for education 
benefits that she did not enroll in, it follows that the 
recovery of these benefits to which she was not entitled by 
law does not defeat the purpose of the benefits.  Moreover, 
the appellant no longer receives education benefits as she 
has had full-time employment at a County Commissioner's 
Office since 2004.  Thus, the purpose of the program would 
not be defeated because the appellant is not being deprived 
of any current or future educational opportunities from the 
repayment of the debt.  In addition, as noted above, since 
the overpayment of education benefits is a valid debt to the 
government, there is no reason the appellant should not 
accord the government the same consideration that she accords 
her private creditors.  

With respect to unjust enrichment, it is not equitable for 
the appellant to retain educational benefits that have been 
erroneously provided.  She should have known the full-time 
benefit rate was not available if she was only at the 3/4 
rate.  To waive recovery and allow her to retain these 
educational benefits would result in an unfair gain to her.  
She simply was not entitled to these additional benefits.  

Finally, the Board finds no indication or allegation that the 
appellant relied on her VA educational benefits to her 
detriment, that is, with consequent relinquishment of a 
valuable right or incurrence of a legal obligation.  The 
record also reveals no other factors that would make recovery 
of the overpayment inequitable.  In conclusion, the Board 
finds that recovery of the overpayment of Chapter 35 VA 
educational benefits would not be against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  
Therefore, waiver of recovery of the overpayment in the 
amount of 1,446.34 is denied.  





ORDER

The overpayment of Chapter 35 educational assistance benefits 
in question is a valid debt.

The request for waiver of recovery of the overpayment of 
Chapter 35 benefits in the amount of $1,446.34 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


